First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 2, 4-6, 10 and 12-14 are pending in the present application.  Claims 2, 4, 6, 12 and 14 stand withdrawn from further consideration as being drawn to a nonelected species.  Claims 1, 5, 10 and 13 will be examined according to MPEP § 803.02.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 5, 10 and 13 under 35 U.S.C. 103(a) over Baum et 
al. (W02007054550A1; published 18 May 2007, cited by applicant on IDS submitted 06/09/2016) in view of Everitt et al. (US20020198160; published 26 December 2002) as evidenced by Kitazaki et al. (Lung Cancer, 2005, 49, 337-343) is maintained.
Baum et al. teaches compounds of formula (I) that are dual inhibitors of erbb1 receptor (EGFR) and erbB2 (HER-2) (see page 1), and that the especially preferred compound BIBW 2992 (i.e. compound (d)) (see page 9). The dimaleate salt of compound (d) is especially preferred (see page 10; instant claims 10, 13). The daily oral dosage is 10, 20, 30, 40, 50, 60, 70, 100, 200, or 300 mg, preferably administered only once (see page 23; instant claim 1). Said compound is useful for the treatment cancer, especially non-small cell lung cancers (NSCLC), especially metastatic, second line patients who have failed at least one prior chemotherapy regimen, such as Iressa (see page 21; instant claims 1 and 13). Additionally it is taught that cancer patients carrying activating EGFR and/or HER2 mutations in their tumors may show increased sensitivity to treatment with dual EGFR and erbB2 3inhibitors (see page 18).
Baum does not teach administration of a P-gp inhibitor and decreasing the EGFR inhibitor dose.
Everitt et al. teaches compositions and methods for enhancing the bioavailability of pharmaceutical agents, with the use of p-glycoprotein (i.e. P-gp) inhibitors (Abstract). It is taught that enhancement of the bioavailability of a pharmaceutically active agent provides a more efficient and effective treatment for patients because, for a given dose, more of the agent is available at the targeted tissue sites (p 0003). P-glycoprotein facilitates the reverse transport of substances out a cell that have diffused into or have 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have administered the P-gp inhibitor ritonavir in combination with Baum's method of treating lung cancer and also decreased the dose of the anticancer drug BIBW2992. One would have been motivated to do so as Everitt teaches that P-gp inhibitors enhance the bioavailability of pharmaceutical agents to provide a more efficient and effective treatment as more of the agent is available at the targeted tissue sites, and it is specifically taught that this occurs with anticancer agents and is applicable to the treatment of lung cancer tumors. Therefore, it would be obvious to reduce the dosage of the anticancer agent in Baum’s method of treating lung cancer with a reasonable expectation of successfully treating the cancer since administration of 
Furthermore, as evidenced by Kitazaki, Iressa is a P-gp (i.e. p-glycoprotein) inhibitor (see Summary). Accordingly, Baum renders obvious administration of BIBW2992 to patients receiving administration of a P-gp inhibitor (i.e. modulator) prior to administration of BIBW2992 as required by the instant method claim 1 as it would be obvious one of skill in the art to modify a patient's cancer treatments if the current treatment of said patient was on was failing. One would be motivated to do so as Baum teaches his method is useful for patients whose chemotherapy is failing.

Response to Arguments
Applicant argues
The limitation to P-gp inhibitors, along with step (ii) of claim 1, should make even clearer that the present invention is not directed to improve treatment efficacy, but to improve safety and tolerability by minimizing adverse events that might be caused by a P-gp inhibitor coadministration;
Limitation to cancer monotherapy by an EGFR inhibitor excludes cases in which a P-gp inhibitor is co-administered for the treatment of cancer, i.e. NSCLC combination therapies;
Baum mentions only in general that quinazolines like BIBW 2992 provide “unexpected advantages in the treatment of cancer, e.g. superior efficacy and/or reduced side effects” (p. 2, first paragraph), but is otherwise completely silent about any safety or tolerability aspects. In particular, there is no information about the nature or origin of potential side effects, about their relationship to 
Everitt aims “to provide a more efficient and effective treatment for patients” ({0003]). Only in [0034] does Everitt relate to toxicity and side effects, however, in a rather different context, namely the “enhanced absorption of HIV protease inhibitors from the gastrointestinal tract’, i.e., in the context of antiviral treatment. In contrast, Everitt does not teach anything about side effects of treatment with anticancer agents; and
 Afatinib was not known to be a P-gp substrate.
Applicant’s argument was considered but not persuasive for the following reasons.

As noted above, the art teaches 
BIBW2992 is useful in treating cancers especially non-small cell lung cancers (NSCLC);
Tumors with multidrug resistant, such as lung tumors, can be treated with co-administration of P-gp inhibitors, such as, ritonavir, and other anticancer agents useful in treating said cancer; and
P-gp inhibitors inhibit P-gp’s ability to efflux drugs, such as, anticancer agents from cancer cells, and thus, to increase the bioavailability of said anticancer agents and reduce the amounts needed for treatment of cancer.

Based on said knowledge and the level of skill of the ordinary artisan in the medical/pharmaceutical art as it relates to combination therapy, titration of BIBW2992, 

The examiner notes applicant’s argument that the present invention is
not directed to improve treatment efficacy, but to improve safety and tolerability by minimizing adverse events that might be caused by a P-gp inhibitor coadministration;
limited to cancer monotherapy by an EGFR inhibitor which excludes cases in which a P-gp inhibitor is co-administered for the treatment of cancer, i.e. NSCLC combination therapies; and
Afatinib was not known to be a P-gp substrate.

However, 
as recited, the claimed invention is a method of treatment of cancer, such as, NSCLC, utilizing a P-gp inhibitor and BIBW2992;
the art, as discussed above, 
renders obvious the combination of BIBW2992 and a P-gp inhibitor for treatment of NSCLC and
teaches P-gp inhibition results in the enhancement of the bioavailability of a pharmaceutically active agent and provides a more efficient and effective treatment for patients because, for a given dose, more of the agent is available at the targeted tissue sites;
the recitation of “wherein the EGFR inhibitor is used in monotherapy for the treatment of said cancer” does not limit the patient population, since one cannot separate the properties of a compound.  Applicant’s attention is directed to MPEP § 2112. 

Even if afatinib was not known as a P-gp substrate, determining the effect of the combination of a P-gp inhibitor with afatinib in treating NSCLC would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.  The motivation to make said determination is based on the teaching in the art of the effect of P-gp inhibition on pharmaceuticals, including, anti-cancer agents.

Lastly, there is no requirement that the prior art must suggest that the compound(s) will have the same or similar utility as that discovered by applicant in order to support a legal conclusion of obviousness.  In re Dillon, 919 F.2d 688, 696, 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990).  An obviousness rejection is proper as long as the prior art suggests a reason or provides a motivation to make the claimed invention.  As discussed above, the combination of a P-gp inhibitor and afatinib (BIBW2992) for treatment of NSCLC is rendered prima facie obvious.
For these reasons, the rejection of claims 1, 5, 10 and 13 under 35 U.S.C. 103(a) over Baum et al. (W02007054550A1; published 18 May 2007) in view of Everitt et al. (US20020198160; published 26 December 2002) as evidenced by Kitazaki et al. (Lung Cancer, 2005, 49, 337-348) is maintained.


The rejection of claims 1, 5, 10 and 13 under 35 U.S.C. 103(a) over Baum et al. (W02007054550A1; published 18 May 2007, cited by applicant on IDS submitted 06/09/2016) and Lee et al. (Oncogene, 1999) in view of Smith et al., (IOVS, 2002) and Everitt et al. (US20020198160; published 26 December 2002) is maintained.
Baum et al. teaches compounds of formula (I) that are dual inhibitors of erbb1 receptor (EGFR) and erbB2 (HER-2) (see page 1), and that the especially preferred compound BIBW 2992 (i.e. compound (d)) (See page 9). The dimaleate salt of compound (d) is especially preferred (see page 10; instant claims 10, 13). The daily oral dosage is 10, 20, 30, 40, 50, 60, 70, 100, 200, or 300 mg, preferably administered only once (see page 23; instant claim 1). Said compound is useful for the treatment cancer, especially non-small cell lung cancers (NSCLC), especially metastatic, second line patients who have failed at least one prior chemotherapy regimen, such as Iressa (see page 21; instant claims 1 and 13). Additionally it is taught that cancer patients carrying activating EGFR mutations in their tumors show increased sensitivity to treatment with EGFR inhibitors (see page 18). The reference also teaches the compounds may be used in monotherapy or in conjunction with other anti-tumour therapeutic agents, such as, tamoxifen (see page 1, Background of the Invention).
Lee et al. teaches tamoxifen is an effective inhibitor of cell growth in NSCLC cells.
In essence, both BIBW 2992 and tamoxifen are known to useful in treating NSCLC.  As recognized by MPEP § 2144.06(I):

    PNG
    media_image1.png
    325
    639
    media_image1.png
    Greyscale

Thus, the combination of the compounds as taught by Baum et al. and Lee et al. to provide treatment of NSCLC would have been prima facie obvious to the skilled artisan in the art at the time of the present invention. As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder(s).
The references do not teach administration of a P-gp inhibitor prior to administration of the EGFR inhibitor and decreasing the EGFR inhibitor dose if it is not tolerated.
However, tamoxifen is a P-gp inhibitor (see for example, Smith et al., 2002) and Everitt et al. teaches compositions and methods for enhancing the bioavailability of pharmaceutical agents, with the use of p-glycoprotein (i.e. P-gp) inhibitors (Abstract).  It is taught that enhancement of the bioavailability of a pharmaceutically active agent provides a more efficient and effective treatment for patients because, for a given dose, more of the agent is available at the targeted tissue sites (p 0003). P-glycoprotein facilitates the reverse transport of substances out a cell that have diffused into or have 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have administered a P-gp inhibitor, such as, tamoxifen or ritonavir, in combination with Baum's method of treating lung cancer and also decrease the dose of the anticancer drug BIBW2992. One would have been motivated to do so as Everitt teaches that P-gp inhibitors enhance the bioavailability of pharmaceutical agents to provide a more efficient and effective treatment as more of the agent is available at the targeted tissue sites, and it is specifically taught that this occurs with anticancer agents and is applicable to the treatment of lung cancer tumors. Therefore, it would be obvious to reduce the dosage of the anticancer agent in Baum’s method of treating lung cancer with a reasonable expectation of successfully treating the cancer since 

Response to Arguments
Applicant argument that in view of the deficiencies of Baum and Everitt and the fact that claim 1 is now limited to an EGFR inhibitor monotherapy of cancer and, thus, excludes “conjunction with other anti-tumour therapeutic agents”, e.g., coadministration with tamoxifen (per Lee) and that Smith fails to cure the deficiencies is noted.
Applicant’s argument was considered but not persuasive for the following reasons.
As discussed above in paragraph #5, 
the recitation of “wherein the EGFR inhibitor is used in monotherapy for the treatment of said cancer” does not limit the patient population, since one cannot separate the properties of a compound; and
there is no requirement that the prior art must suggest that the compound(s) will have the same or similar utility as that discovered by applicant in order to support a legal conclusion of obviousness.  In re Dillon, 919 F.2d 688, 696, 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990).  An obviousness rejection is proper as long as the prior art suggests a reason or provides a motivation to make the claimed invention.  
As discussed above in paragraph #5, the combination of a P-gp inhibitor and afatinib (BIBW2992) for treatment of NSCLC is rendered prima facie obvious in light of the teachings of the prior art and the level of skill of the ordinary artisan in the art at the time of the present invention.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BARBARA P BADIO/Primary Examiner, Art Unit 1628